Fourth Court of Appeals
                             San Antonio, Texas
                                   JUDGMENT
                                No. 04-13-00458-CR

                               Kelly Marie OLDNER,
                                     Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

           From the County Court at Law No. 1, Johnson County, Texas
                         Trial Court No. M201202002
               Honorable Robert B. Mayfield III, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, the trial court’s judgment is affirmed.

 SIGNED July 2, 2014.


                                           _____________________________
                                           Rebeca C. Martinez, Justice